Citation Nr: 0715511	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to eligibility for dependency and indemnity 
compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945 and from May 1946 to October 1946.  He died while on 
active duty.  The appellant seeks eligibility to benefits as 
a surviving daughter of the veteran.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and her spouse testified before the undersigned 
Veterans Law Judge in August 2006.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The appellant was born in May 1947, several months after 
the veteran's death.

2.  The appellant did not file a claim for DIC benefits in 
her own right until July 2003, at the age of 56.

3.  The evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defects at or before she attained the 
age of 18.


CONCLUSION OF LAW

The criteria for entitlement to eligibility for DIC benefits 
is not established.  38 U.S.C.A. §§ 101(14), 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant laws and regulations provide for DIC benefits to 
be paid to a veteran's surviving spouse, child, or parent 
because of a service-connected death.  38 U.S.C.A. § 101(14) 
(West 2002); 38 C.F.R. § 3.5 (2006).  

The term "child" means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years or an illegitimate child; and is under the age of 
18 years; or before reaching the age of 18 years, became 
permanently incapable of self-support; or after reaching the 
age of 18 years and until completion of education or 
training, but not after reaching the age of 23, is pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).

At a hearing before the Board, the appellant maintained that 
her mother and father (the veteran) had a relationship and 
that her mother thought they were married.  She acknowledged 
that there is no proof of her parents' marriage but that the 
veteran is listed on her birth certificate as her father.  
She reflected that her mother filed a claim for DIC benefits 
but was ignored by VA.  She vigorously asserted that she was 
not disabled prior to the time she turned 18 years old and 
that that finding had nothing to do with her claim.  

She argued that her mother had applied for DIC benefits but 
that the claim was never adjudicated.  She stated that the 
only thing her mother received was a letter indicating that 
the life insurance policy had already been paid out.  She 
indicated that the veteran's two children from a first 
marriage, as well as two illegitimate children from a second 
relationship, all received benefits under the War Orphan Act, 
including a monthly stipend when they were going to college.  

The appellant reflected that her mother remarried and finally 
gave up trying to get benefits when she was about 13 years 
old (approximately 1960).  The appellant discovered that her 
father's other children received benefits when she asked her 
mother for her father's war records.  When she realized the 
situation with the other children, she decided to pursue a 
claim as well.  She seeks medical and dental payments until 
age 18 and the equivalent of a monthly stipend when she was 
in college.  

In this case, the essential facts are not in dispute.  The 
record shows the veteran died while on active duty in October 
1946.  The appellant was born in May 1947, and he is listed 
as the father on her birth certificate.  She is currently 60 
years old, and attained the age of 18 in 1965.  

In July 2003, the appellant filed a claim for, among other 
things, DIC benefits.  In order to qualify for benefits, she 
must be recognized as a "child."  Importantly, the issue is 
not whether the veteran is her father (the birth certificate 
lists him as her father, which is accepted for purposes of 
this decision), or if the appellant's mother and father were 
married prior to her birth (the appellant claims that they 
were secretly married but no marriage certificate has ever 
been produced showing such a marriage), or whether other 
women claimed as the veteran's surviving spouse (the record 
suggests that there were at least two others so claiming at 
the time of his death), or even whether other of the 
veteran's children received benefits as a result of his death 
(the record reflects that he was survived by at least six 
other children at the time of his death).  

Rather, for the purposes of applying for VA benefits the 
appellant must be a "child" as defined by the regulation.  
Although she is accepted as the veteran's biological 
daughter, she does not qualify as a "child" for benefits 
because she is over the age of 18 (she was 56 years old at 
the time she filed the initial claim).  By definition, she is 
not a "child" under the regulation due to her age.  

In addition, a claimant may qualify as a "child" for 
purposes of filing a claim for benefits if he or she is over 
the age of 18 but only if he or she is permanently incapable 
of self-support prior to the age of 18, or in the appellant's 
case, prior to May 1965.  She has vigorously maintained that 
she was not permanently incapable of self-support prior to 
age 18, and that this provision of the law is not relevant to 
her claim.  In addition, the evidence does not show that she 
has ever been permanently incapable of self-support.

In sum, as the appellant is over the age of 18 and she has 
not maintained, and the evidence does not show, that she was 
permanently incapable of self-support prior to the age of 18, 
her claim for DIC benefits must fail as a matter of law.  The 
appellant simply does not satisfy the criteria of a "child" 
for purposes of DIC benefits.  In a case such as this one, 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board finds that the preponderance of the evidence is 
against the appellant's claim for DIC benefits based on her 
status as a "child."  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  

The Court has also held that where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  The Board finds the issue on 
appeal is a matter of pure statutory interpretation and to 
decide the claim would not cause any prejudice to the 
appellant.  


ORDER

Entitlement to eligibility for DIC benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


